


EXHIBIT 10.11
MICROSEMI CORPORATION
Summary of Compensation Arrangements for Named Executive Officers
Base Salaries. The current annual base salaries for the named executive officers
of Microsemi Corporation (the “Company”) are as follows:
 
Name
  
Job Title
  
Base Salary
James J. Peterson
  
President and Chief Executive Officer
  
$
735,000


Paul H. Pickle
  
Executive Vice President, Chief Operating Officer
  
$
400,000


John W. Hohener
  
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
  
$
398,600


Steven G. Litchfield
  
Executive Vice President, Chief Strategy Officer
  
$
356,400


David Goren
  
Senior Vice President of Business Affairs, Legal and Compliance
  
$
340,000



Additional Compensation. In addition to the base salaries noted in the table
above, the named executive officers are also entitled to participate in various
Company plans, and are subject to other written agreements, in each case as set
forth in exhibits to the Company's filings with the Securities and Exchange
Commission. In addition, the named executive officers also receive certain
perquisites and other personal benefits as disclosed in the Company's annual
proxy statement.


